DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-18 filed 2/24/21. Claims 1 and 8 are independent.
3. The instant application is a continuation of U.S. Patent Application No.
16/417,324, filed on May 20, 2019 (US 20190353822; now US 11,009622).
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


This makes claims 1 and 8 and their dependent claims unclear and therefor indefinite. 
Claims 2-7 and 9-18 are rejected by virtue of their dependence on claims 1 and 8.

Claim Rejections - 35 USC § 101
7. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The limitation in claim 1 “accessing basis vectors of histograms that span a linear combination of prior background histograms derived from prior measurement histograms” is more than the abstract idea but not a practical application because it is routine data gathering necessary for the abstract math and mental steps.
The limitations “calculating a current background histogram,” “determining whether the current background histogram has a strong association with or a strong disassociation with a basis vector,” “upon determining that the current background histogram has a strong association with or a strong disassociation with a basis vector”, “modifying the basis vectors based on the current background histogram; and after modifying that 
to generate additional information. These steps are similar to the basic concept of manipulating information using mathematical relationships (see Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).

In claim 8, the limitation “based on measurement spectral shapes of measurements collected to detect presence of a source spectral shape of a source within the measurements”, is more than the abstract idea but not a practical application because it is routine data gathering necessary for the abstract math and mental steps. Similarly the limitations “access basis vectors,” “calculate a current background spectral shape,” “determine whether the current background spectral shape has a strong association with or a strong disassociation with a basis vector,” “upon determining that the current background spectral shape has a strong association with or a strong disassociation with a basis vector, modify that basis vector based on the current background spectral shape; and after modifying that basis vector, adjust the basis vectors to increase diversity,” amount to merely applying mathematical relationships to manipulate existing information to generate additional information and the same reasoning as for the rejection of claim 1 is used.


In claim 2, similarly the limitation, “wherein the adjusting attempts to maximize eigenvalues associated with a correlation matrix formed by the basis vectors.”

In claim 5, similarly the limitation,” wherein the prior measurement histograms are predefined histograms.”
In claim 6, similarly the limitation,” wherein the prior measurement histograms include histograms collected during a same collection process as and prior to generating the current measurement histogram.”
In claim 7, similarly the limitation,” wherein the prior measurement histograms not collected during the same collection process.”
In claim 9, similarly the limitation,” wherein instructions that adjust attempt to maximize eigenvalues association with a correlation matrix formed by the basis vectors.”
In claim 10, similarly the limitation,” wherein the instructions further apply a detection algorithm to detect presence of the source in a target measurement factoring the adjusted basis vectors.”
In claim 12, similarly the limitation, “wherein the prior measurement histograms are predefined histograms.”
In claim 13, the limitation,” wherein the prior measurement spectral shapes include spectral shapes collected during a same collection process and prior to generating the current measurement spectral shape.”
In claim 14, the limitation,” wherein the prior measurement spectral shapes are not collected during the same collection process.”

In claim 18, the limitation, “wherein the spectral shapes are represented by histograms.”

9. The claims not mentioned in this list above (claims 4,8,11,16 and 17) are rejected based on their dependence on claims 1 and 8.


Allowable subject matter
10. Claims 1 and 8 are allowable over prior art and claims 2-7 and 9-18 are allowable by virtue of their dependence on claims 1 and 8.
6. The following is an examiner’s statement of reasons for allowability: prior art fails to disclose or suggest:
Claims 1 and 8:
A computing system/method performed by a computing system for estimating a background
histogram of background counts based on measurement histograms of measurement
counts of measurements collected to detect presence of a source reflected within the
measurements, the method comprising:
accessing basis vectors of histograms that span a linear combination of prior

background histograms derived from prior measurement histograms;
calculating a current background histogram based on the current measurement
histograms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Archer et al. (US 2005/0023477) and Brown et al. (US 20100198524) disclose
one or more computing systems for identifying a source of radiation but fail to disclose
the algorithms as in the instant application. Because different areas can have different background radiations, measurements of the same source of radiation in different areas can be different and in the instant invention the background radiation present in the are where the measurements are collected is used and an algorithm to identify and classify the source of radiation has been developed that is both accurate and computationally efficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884